Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	The Terminal Disclaimer filed on 06/08/22 was approved. It links with Patent no.
11, 222, 019.
 	Applicant filed Terminal Disclaimer on June 08, 2022 to overcome the non-
statutory obviousness-type double patenting rejection over claims 1-30 of
Patent no. 11, 222, 019 and it has been entered.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 02/28/22 and 06/02/22 have
been considered by the Examiner and made of record in the application file.

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37CFR 1.312. To ensure consideration such as amendment, it MUST be submitted
no later the payment of the issue fee.

 2.	Authorization for this examiner’s amendment was given by Attorney
Triet M. Nguyen (Reg. No. 64,790) on June 08, 2022.
1.	(Currently Amended)  A system comprising: 	at least one hardware processor; and
 	a memory storing instructions that cause the at least one hardware processor to perform operations comprising:
 	receiving, during a query compilation process, a query directed to a set of source tables;	performing, during a query compilation process, a modification of a query for adjusting at least one pruning operation, the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of a set of source tables and a set of heuristics, the set of statistics indicating at least an amount of execution time for each previous query associated with each of the previous pruning operations, the set of heuristics comprising at least one property based predicate ordering heuristic;	determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations, the pruning process performing a depth first search of a pruner tree structure, the set of files comprising a set of micro-partitions, at least some of the set of micro-partitions being pruned in a pruner corresponding to one node from the pruning tree structure such that there is a non-increasing number of input micro-partitions corresponding to an output micro-partition count of a previous pruner in the pruner tree structure; and	performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations.

2.	(Currently Amended)  The system of claim 1, wherein is organized into at least one micro-partition and the query includes at least one pruning operation.

4.	(Canceled).

11.	(Currently Amended)  A method comprising:
 	receiving, during a query compilation process, a query directed to a set of source tables;	performing, during a query compilation process, a modification of a query for adjusting at least one pruning operation, the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of a set of source tables and a set of heuristics, the set of statistics indicating at least an amount of execution time for each previous query associated with each of the previous pruning operations, the set of heuristics comprises at least one property based predicate ordering heuristic;	determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations, the pruning process performing a depth first search of a pruner tree structure, the set of files comprising a set of micro-partitions, at least some of the set of micro-partitions being pruned in a pruner corresponding to one node from the pruning tree structure such that there is a non-increasing number of input micro-partitions corresponding to an output micro-partition count of a previous pruner in the pruner tree structure; and	performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations.

12.	(Currently Amended)  The method of claim 11,  wherein 	is organized into at least one micro-partition and the query includes at least one pruning operation.

14.	(Canceled).

15.	(Currently Amended) The method of claim [[14]]11, wherein the at least one property based predicate ordering heuristic comprises a pass rate, the pass rate indicating an amount of data from the set of source tables that was pruned based on a previous pruning operation,	wherein at least one particular pruning operation of a particular node corresponds to a particular predicate to prune in the set of files,	wherein performing the pruning cutoff comprises a two-level cutoff, the two-level cutoff comprises region level pruning and file level pruning, the region level pruning comprises passing a first bitset to the pruner tree structure to perform the pruning, the first bitset indicating each region that remains after pruning, and the file level pruning comprises passing a second bitset to the pruner tree structure to perform the pruning, the second bitset indicating each file that remains after pruning.

21.	(Currently Amended)  A non-transitory computer-storage medium comprising instructions that, when executed by one or more processors of a machine, configure the machine to perform operations comprising:
 	receiving, during a query compilation process, a query directed to a set of source tables;	performing, during a query compilation process, a modification of a query for adjusting at least one pruning operation, the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of a set of source tables and a set of heuristics, the set of statistics indicating at least an amount of execution time for each previous query associated with each of the previous pruning operations, the set of heuristics comprises at least one property based predicate ordering heuristic;	determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations, the pruning process performing a depth first search of a pruner tree structure, the set of files comprising a set of micro-partitions, at least some of the set of micro-partitions being pruned in a pruner corresponding to one node from the pruning tree structure such that there is a non-increasing number of input micro-partitions corresponding to an output micro-partition count of a previous pruner in the pruner tree structure; and	performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations.

22.	(Currently Amended)  The non-transitory computer-storage medium of claim 21, wherein is organized into at least one micro-partition and the query includes at least one pruning operation.

24.	(Canceled).


 
Allowable Subject Matter
 	Claims 1-3, 5-13, 15-23 and 25-30 are allowed. Claims 4, 14 and 24 are cancelled.
 	The following is an Examiner’s statement of reasons for allowance: The prior
art of records do not teach or fairly suggests the combination of the claimed steps as
recited in the applicant's independent claims, “receiving, during a query compilation process, a query directed to a set of source tables; performing, during a query compilation process, a modification of a query for adjusting at least one pruning operation, the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of a set of source tables and a set of heuristics, the set of statistics indicating at least an amount of execution time for each previous query associated with each of the previous pruning operations, the set of heuristics comprising at least one property based predicate ordering heuristic; determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations, the pruning process performing a depth first search of a pruner tree structure, the set of files comprising a set of micro-partitions, at least some of the set of micro-partitions being pruned in a pruner corresponding to one node from the pruning tree structure such that there is a non-increasing number of input micro-partitions corresponding to an output micro-partition count of a previous pruner in the pruner tree structure; and performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations”.

 	The dependent claims, being definite, further limiting, and fully enabled by the
specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no
later than the payment of the issue fee and, to avoid processing delays, should
preferably accompany the issue fee. Such submissions should be clearly
labeled “Comments on Statement of Reasons for Allowance.”




Conclusions/Points of Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163